Sweeney, J.,
dissenting. In my view, the allegations contained in plaintiff’s complaint and opening statement set forth a justiciable cause of action in negligence against the city sufficient to overcome a directed verdict motion. Therefore, I must dissent from the majority’s decision stating otherwise.
The majority correctly exposits the standard for reviewing a successful directed verdict motion. See Brinkmoeller v. Wilson (1975), 41 Ohio St. 2d 223, 70 O.O. 2d 424, 325 N.E. 2d 233. However, the majority seriously errs in upholding the instant directed verdict motion in light of the allegations set forth in plaintiff’s complaint. In her complaint, plaintiff alleged, inter alia, that the city of Avon Lake was negligent in permitting people to use public land to access the fishing area behind the plant *97without warning them of the dangerous current. The complaint also alleged that the city aided and abetted the creation and maintenance of a nuisance. In applying the Brinkmoeller standard to these allegations, I believe that plaintiff has clearly stated a cause of action that sufficiently overcomes the motion for a directed verdict.
The fundamental problem with the majority’s opinion is that it proceeds under the mistaken assumption that an affirmance of the court of appeals’ decision will automatically impose liability upon the city. This conclusion is evidenced by the majority’s statement that “[w]hile we have empathy for appellee and the decedents’ family, an untimely death alone is not enough to create liability.” By this assertion, the majority totally misconstrues the procedural posture of the instant cause. At this juncture in the proceedings there has been no finding or decision from either of the courts below that the city of Avon Lake is liable for the injuries alleged by plaintiff. However, given the majority’s sweeping pronouncements with respect to the allegations herein, the plaintiff unfortunately has obtained an adjudication on the merits of her claims, not from the trial court, but from this tribunal. Surely a modicum of judicial restraint is called for in this situation in order to allow both parties the opportunity to present evidence concerning the claims lodged by the plaintiff.
Based on the allegations set forth in the instant complaint, I believe the question is open as to whether the city is or is not protected by some remaining form of sovereign immunity. Nevertheless, I am sure that the trial court’s and majority’s reliance on Mansfield v. Bristor (1907), 76 Ohio St. 270, 81 N.E. 631, is, as the court of appeals stated, “of questionable validity,” since that cause was decided long before this court abrogated the doctrine of sovereign immunity in all but a few situations. In addition, Mansfield v. Bristor, supra, rests its determination on the governmental-proprietary distinction that this court specifically rejected in Haverlack v. Portage Homes, Inc. (1982), 2 Ohio St. 3d 26, 2 OBR 572, 442 N.E. 2d 749. See, also, O’Brien v. Egelhoff (1984), 9 Ohio St. 3d 209, 9 OBR 520, 459 N.E. 2d 886.
Other aspects of the majority opinion are equally troublesome. The majority’s discussion of the “recreational user” statutes is overreaching, inasmuch as this argument or defense was rejected by the trial court and was not preserved on appeal before the appellate court below. Given such circumstances, the “recreational user” argument is not properly before this court and should not have been broached by the majority herein.
Likewise, the majority’s unwarranted finding of no duty owed by the city to abate the alleged nuisance goes beyond the scope of the issues presented for our consideration. A careful review of plaintiff’s complaint and opening statement indicates an allegation of knowledge on the part of the city of the existence of a dangerous current which presented a threat to members of the public, as well as an allegation that the city had the ability to abate the purported nuisance (under R.C. 715.44). Had the trial *98court and the majority herein exercised the great caution required in reviewing the motion for a directed verdict, along with liberal construction of the opening statement in favor of the party against whom the motion was made, Brinkmoeller, supra, there would be no question that the complaint and opening statement were sufficient to overcome the directed verdict motion.
Lastly, I take exception to the majority’s reasoning that the city is blameless as a matter of law because the accident took place in the lake which is not controlled by the city. The simple fact remains that the city of Avon Lake has authority over the Cleveland Electric Illuminating plant that is located within its territorial borders. Since the plant is the entity alleged to have created the nuisance, arguably the city would have the power to abate the nuisance or warn the public of such an alleged nuisance. In this vein, the majority’s first syllabus paragraph is much too broad a proposition for this court to sanction. Under the majority’s reasoning, if the lake contained a high level of radioactive waste or a dangerous level of toxic chemicals, the city would have no duty to warn its citizens of such dangers, even if the city operated a public beach on the lake, because the danger is located outside the city’s “corporate limits or control.” In view of such a potentiality, it is regrettable that the majority would embrace such an ill-advised standard.
Based on the foregoing, I would affirm the court of appeals’ reversal of the directed verdict granted in favor of the city, and allow the cause to proceed to a trial on the merits.
Markus and Douglas, JJ., concur in the foregoing dissenting opinion.